Citation Nr: 0844864	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  07-10 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a lumbar strain 
with degenerative joint disease.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss disability.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.

7.  Evaluation of a scar of the right hand, currently rated 
as noncompensably disabling.

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from January 1961 to February 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

In his April 2007 substantive appeal, the veteran 
affirmatively withdrew from appellate status his claims of 
entitlement to service connection for tinnitus and for a 
compensable evaluation for ingrown toenails, as well as the 
claim of entitlement to a 10 percent evaluation based upon 
multiple, noncompensable service-connected disabilities.

The issues of entitlement to service connection for lumbar 
strain, PTSD, and GERD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Residuals of a head injury are not shown to be related to 
any disease or injury in service.

2.  In a June 1984 rating decision, the RO denied service 
connection for bilateral defective hearing; the veteran did 
not appeal this decision.

3.  The evidence received since the June 1984 rating decision 
is  cumulative or redundant of evidence previously of record, 
and does not relate to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for a bilateral hearing loss disability.

4.  In a February 1986 decision, the Board denied service 
connection for a chronic headache disability.

5.  The evidence received since the Board's February 1986 
decision is  cumulative or redundant of evidence previously 
of record, and does not relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for headaches.

6.  The veteran's right hand scar is minimally disfiguring 
and productive of no functional impairment.  It is well 
healed, non-tender and non-painful.  It is not deep and 
measures no more than six centimeters in length.


CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in or 
aggravated during service.  38 U.S.C.A. §§  1110, 1131, (West 
2002); 38 C.F.R. § 3.303 (2008).

2.  The June 1984 rating decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 
(2008).

3.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).

4.  The February 1986 Board decision which denied service 
connection for a chronic headache disability is final. 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 
20.1104 (2008).

5.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for headaches.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

6.  The criteria for a compensable evaluation for a scar of 
the right hand have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7803, 7804, 
7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the U.S. Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

Also, during the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  See id.

A letter dated in January 2005 discussed the evidence 
necessary to support the veteran's claims.  It explained that 
his claims for hearing loss and headaches had been previously 
denied and that new and material evidence was necessary to 
reopen those claims.  It explained the basis for the previous 
denials and discussed the meaning of new and material 
evidence.  This letter also discussed the evidence necessary 
to support a claim of entitlement to service connection.  It 
listed the evidence of record and told the veteran how VA 
would assist him in obtaining further relevant evidence.  

An April 2005 letter provided the veteran with the status of 
his claim and listed the evidence then of record.  Letters in 
August 2005 and September 2005 provided similar information.

A March 2006 letter explained the manner in which VA 
determines disability ratings and effective dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

Regarding the evaluation of the veteran's right hand scar, 
the Board notes that this is a case in which the veteran is 
challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  A VA orthopedic examination has 
been conducted.  Neither the veteran nor his representative 
has identified any additional evidence or information which 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

The Board acknowledges that the veteran has not been afforded 
a VA medical examination of his claimed head injury 
residuals.  However, the Board finds that a VA examination is 
not necessary in order to decide the veteran's claim.  There 
are two pivotal cases which address the need for a VA 
examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and 
McClendon v. Nicholson, 20 Vet App. 79 (2006).  In McClendon, 
the Court held that in disability compensation claims, the 
Secretary must provide a VA medical examination when there 
is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas, the Court held that a VA examination is necessary 
when the record: (1) contains competent evidence that the 
veteran has persistent or recurrent symptoms of the claimed 
disability and (2) indicate that those symptoms may be 
associated with his active military service.

In the instant case, there is no competent evidence 
demonstrating persistent or recurrent symptoms of the claimed 
disability.  As such, an examination is not warranted.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Service Connection for Residuals of Head Injury

As an initial matter, the Board notes that the veteran did 
not engage in combat with the enemy.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The veteran asserts that he sustained head and back injuries 
in two motor vehicle accidents that occurred in service.

There is evidence that the veteran was a passenger during an 
April 1961 motor vehicle accident.  No findings pertaining to 
a head injury are noted.  In June 1963, the veteran reported 
that he had been in a motorcycle accident and received an 
injury to his head and neck.  There were no findings 
pertaining to a head injury.  

On his discharge examination, the veteran's head was noted to 
be clinically normal.

On VA examination in April 1985, the examiner reviewed the 
veteran's history, to include private treatment and testing 
for headaches.  Examination revealed normocephalic head with 
normal facies.  Pupils were round, equal, and reacted to 
light and accommodation.  Extraocular motions were intact and 
field of vision was normal to confrontation.  The diagnoses 
included history of cephalagia, not present for two years.  

Having carefully reviewed the record, the Board concludes 
that service connection for residuals of a head injury is not 
warranted.  In this regard the Board notes that the veteran's 
essential argument is that he has headaches as the residual 
of motor vehicle accidents in service.  However, a chronic 
headache disability was previously denied and is currently 
the subject below of whether new and material evidence has 
been submitted to reopen a claim of entitlement for that 
disability.  There is no evidence that suggests that the 
veteran suffers from any other residual of the claimed head 
injuries.  

In summary, the record does not reflect a diagnosis of head 
injury residuals.  The grant of service connection requires 
competent evidence to establish a diagnosis of the claimed 
disability.  The veteran has not identified or produced any 
evidence, medical or otherwise, that would tend to show 
current residuals of head injury.  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, service connection for residuals of 
head injury must be denied.

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

	Bilateral Hearing Loss Disability

The RO denied service connection for hearing loss in a June 
1984 rating decision.  It determined that there was no 
evidence tending to show incurrence or aggravation in service 
or at discharge.

The evidence of record at the time of the June 1984 rating 
decision included the veteran's service medical records, 
which show that his hearing was normal on discharge.  

Also of record was a September 1983 VA treatment record 
indicating severe high frequency sensorineural hearing loss 
bilaterally.

The evidence submitted since the June 1984 rating decision 
includes evidence of current hearing loss disability.  Also 
submitted since the rating decision are statements by the 
veteran pertaining to noise exposure in service.

In addition, there is a report of a VA audiological 
examination.  The examiner concluded that it was less likely 
than not that the veteran's hearing loss was due to military 
noise exposure than to occupational noise.

Upon careful review of the evidence pertaining to this claim, 
the Board concludes that new and material evidence sufficient 
to reopen the veteran's claim of entitlement to service 
connection for hearing loss has not been submitted.  The 
previous denial was based on a finding that hearing loss was 
not incurred or aggravated by service.  The evidence added to 
the record since the June 1984 rating decision does not 
include any competent evidence showing that the veteran had 
hearing loss in service, or evidence that otherwise indicates 
that the veteran's current hearing loss is related to active 
service.  In sum, none of the evidence added to the record 
since the June 1984 rating decision relates to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for hearing loss.  The 
veteran's assertions that his hearing loss is related to 
service had previously been voiced and were considered by the 
RO; the current assertions are therefore cumulative.  
Similarly, medical evidence disclosing that the veteran 
continues to suffer from hearing loss is not new and 
material.  In this regard the Board notes that evidence 
tending to confirm a previously established fact is 
cumulative.  Accordingly, none of the evidence added to the 
file since the June 1984 rating decision is new and material 
for the purpose of reopening the claim of entitlement to 
service connection for hearing loss.  Accordingly, the claim 
is not reopened.

	Headaches

The RO denied service connection for chronic headaches in 
June 1984.  It noted that the veteran was seen in April 1963 
complaining of headaches and that the impression was 
questionable sinusitis with normal sinus X-rays.  It also 
noted that while the veteran complained of frequent or severe 
headaches during his discharge examination, no diagnosis of a 
chronic condition was made.  The RO concluded that there was 
no evidence tending to show incurrence or aggravation in 
service or at discharge.

The Board denied service connection for a chronic headache 
disability in February 1986.  It concluded that the evidence 
of record demonstrated that the veteran's intermittent 
headaches in service were acute and transitory with no 
lasting effects, noting negative findings for any chronic 
headache disability on the separation physical examination.

At the time of the Board's decision, the evidence of record 
included the veteran's service medical records, which 
indicate that the veteran was involved in two motor vehicle 
accidents in service.  In each instance, there were no 
findings pertaining to a headache disability.  The veteran 
did complain of headaches in April 1963, at which time the 
impression was possible sinusitis.  He also reported 
recurrent or severe headache on his separation physical 
examination, but there were no findings or diagnoses 
referable to a headache disability.  

The evidence also included a private hospitalization record 
dated in March 1966, which indicates a diagnosis of histamine 
headaches.  A private neurologist concluded that the 
veteran's headache history was consistent with cluster 
headaches.  Histamine headaches were again diagnosed in 
November 1972.  Horton's cephalagia was diagnosed by a 
private physician in June 1980.  

An April 1985 VA examination report was also of record.  
After examination, the diagnosis was cephalagia, not present 
for two years.  

The evidence added to the record since the Board's February 
1986 decision includes duplicate private records reflecting 
treatment for headaches.  

Also added to the record were statements by the veteran 
asserting that his headaches are due to an in-service head 
injury.

Upon careful review of the evidence pertaining to this claim, 
the Board concludes that new and material evidence sufficient 
to reopen the veteran's claim of entitlement to service 
connection for headaches has not been submitted.  The 
previous denial was based on a finding that a chronic 
headache disability was not incurred or aggravated by 
service.  The Board also concluded that the veteran's in-
service headaches were acute and transitory with no lasting 
effects.  The evidence added to the record since the February 
1986 decision does not include any competent evidence showing 
a chronic headache disability in service, or evidence that 
otherwise indicates that the veteran's current headache 
disability is related to active service.  In sum, none of the 
evidence added to the record since the February 1986 decision 
relates to an unestablished fact necessary to substantiate 
the claim of entitlement to service connection for headaches.  
The veteran's assertions that his headache disability is 
related to service had previously been voiced and were 
considered by the RO and the Board; the current assertions 
are therefore cumulative.  Similarly, medical evidence 
disclosing that the veteran suffered from headaches after 
service is not new and material.  In this regard the Board 
notes that evidence tending to confirm a previously 
established fact is cumulative.  Accordingly, none of the 
evidence added to the file since the February 1986 decision 
is new and material for the purpose of reopening the claim of 
entitlement to service connection for headaches.  
Accordingly, the claim is not reopened.

Evaluation of Right Hand Scar

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2008).

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether staged ratings are 
warranted.  However, the Board finds that the disability at 
issue has not significantly changed and that a uniform 
evaluation is warranted.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Service medical records disclose that the veteran sustained a 
laceration to his right hand in June 1963 as the result of a 
motor vehicle accident.  Specifically, the records indicate a 
five to six centimeter crescent shaped laceration between the 
second and third metacarpals with a deep pocket between the 
fingers in the web space.  The veteran made no complaint 
referable to his right hand on discharge examination, and his 
upper extremities and skin were noted to be normal.

On VA examination in July 2005, the examiner noted the 
history of a laceration in June 1963.  Physical examination 
revealed a hook-shaped scar which was minimally visible and 
hairline in appearance.  There was no fixation to underlying 
tissue and no tenderness.  The diagnosis was minimally 
disfiguring scar, right hand, over the index finger 
metacarpal knuckle.

A VA orthopedic examination was also carried out in July 
2005.  The veteran stated that he had good use of his hand 
and had no problems working for 30 years as a carpenter until 
he was medically retired for bilateral rotator cuff problems.  
Physical examination revealed a five centimeter linear, flat, 
nonadherent, nontender, barely visible scar.  The veteran had 
full extension capability of all joints of his index finger.  
Grip strength was 5/5 without fatigue.  The diagnosis was 
minimal residual to laceration scar, dorsum of the right 
hand.

In his April 2007 substantive appeal, the veteran contended 
that his right hand was stiff and arthritic, and that he had 
limitation of motion.  

The veteran's right hand disability is evaluated as 
noncompensably disabling pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2008).  

Diagnostic Code 7803 provides that superficial, unstable 
scars warrant assignment of a 10 percent evaluation.  Note 
(1) defines an unstable scar as one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) defines a superficial scar as one not associated 
with underlying soft tissue damage.  Diagnostic Code 7804 
provides that superficial scars that are painful on 
examination warrant a 10 percent evaluation.  Note (1) 
defines a superficial scar as one not associated with 
underlying soft tissue damage.  The diagnostic criteria 
provide that scars are otherwise rated based on limitation of 
function of the affected part pursuant to Diagnostic Code 
7805.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2008).

Having carefully reviewed the evidence pertaining to this 
disability, the Board has determined that a compensable 
evaluation is not warranted.  In this regard the Board notes 
that on VA examination in July 2005, the scar was minimally 
visible and hairline in appearance.  There was no fixation to 
underlying tissue and no tenderness.  Orthopedic examination, 
also in July 2005, revealed a five centimeter linear, flat, 
nonadherent, nontender, barely visible scar.  The veteran had 
full extension capability of all joints of his index finger.  
Grip strength was 5/5 without fatigue.  The examiner 
concluded that residuals were minimal.  

In summary, the medical evidence of record indicates that the 
scar is not tender, painful, poorly nourished, subject to 
repeated ulceration, or productive of functional impairment.  
No other functional impairment has been attributed to the 
scar on the veteran's right hand.  As such, the currently 
assigned noncompensable rating for this disability is 
appropriate.

The Board acknowledges the veteran's report of pain, 
stiffness, and limitation of motion, and his belief that such 
symptoms are associated with the scar.  However, the medical 
evidence pertaining to this disability is more probative of 
the degree of impairment than the veteran's subjective 
statements.  The Board also notes that the scar is not deep, 
does not produce limitation of function.  The preponderance 
of the evidence is against the claim and there is no doubt to 
be resolved.  Accordingly, entitlement to a compensable 
evaluation is denied.


ORDER

Entitlement to service connection for residuals of a head 
injury is denied.

The application to reopen the claim of entitlement to service 
connection for bilateral hearing loss disability is denied.

The application to reopen the claim of entitlement to service 
connection for headaches is denied.

Entitlement to a compensable evaluation for a scar of the 
right hand is denied.



REMAND


Service medical records indicate that the veteran reported 
pain in his trapezius, neck and interscapular area following 
an automobile accident in April 1961.  An X-ray revealed no 
compression or destruction of bodies.  There was slight 
wedging of the anterior margin of the first lumbar vertebral 
body, suggesting a compression fracture, but the examiner 
stated that he could not be certain because it was on the 
edge of the film and did not well demonstrate it.  The 
veteran was discharged from physical medicine in May 1961 and 
noted to be "OK".  

The current diagnosis referable to the veteran's back is 
diffuse degenerative joint disease of the lumbar spine.  At 
the July 2005 VA examination, the examiner did not address 
the April 1961 X-ray finding.  The Board also notes that, as 
the veteran is shown to have participated in a number of 
parachute jumps in service, further examination should 
address whether the veteran's current low back disability is 
related to the numerous jumps performed by the veteran in 
service.

With respect to the veteran's claim of entitlement to service 
connection for PTSD, the Board notes that the veteran's 
reported stressors include a jump that occurred in 1963 at 
Fort Jackson, during which he and most of his colleagues were 
blown into a forest.  He states that there were a couple of 
deaths and many injuries.  He has also reported a car 
accident in April 1961 where he reports that he was thrown 
from the vehicle and landed underneath it, and has stated 
that one of his friends was killed.  Copies of news articles 
confirm these events, but provide no detail regarding the 
casualties and alleged deaths.  The July 2005 VA examination 
addressed only these two stressors.  However, in December 
2004 the veteran also reported that his platoon sergeant was 
killed during a jump in 1963, at Fort Bragg.  The record does 
not reflect that development of the veteran's reported 
stressors has been undertaken.

As noted, the July 2005 VA psychological examiner addressed 
only two reported stressors.  He did not provide an Axis I 
diagnosis of PTSD.  In his discussion, he indicated that the 
veteran showed some signs of PSTD, but that the evidence was 
not sufficient to suggest that his level of PTSD was 
sufficient to establish unemployability.  It remains unclear 
whether the veteran has a current diagnosis of PTSD.

Finally, the Board notes that further adjudication of the 
veteran's claim of entitlement to service connection for PTSD 
may provide evidence supportive of his claim of entitlement 
to service connection for GERD, which the veteran claims is 
secondary to PTSD.  The Board has therefore concluded that it 
would be inappropriate at this juncture to enter a final 
determination on that issue.  See Henderson v. West, 12 
Vet.App. 11 (1998), citing Harris v. Derwinski, 1 Vet.App. 
180 (1991), for the proposition that where a decision on one 
issue would have a "significant impact" upon another, and 
that impact in turn could render any review of the decision 
on the other claim meaningless and a waste of appellate 
resources, the claims are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1.  Submit a request to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC), formerly the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR) or other appropriate 
facility.  The request should 
specifically indicate the unit identified 
by the veteran, and should request any 
information pertaining to the veteran's 
reported stressors.  The request should 
be accompanied by a copy of the veteran's 
DD 214, and a copy of this remand, and 
all associated documents.  

If the JSRRC is unable to provide 
information regarding any of the 
stressors alleged by the veteran, it 
should provide specific confirmation of 
that fact.

2.  If any claimed stressor is verified, 
the veteran should be afforded a VA 
psychiatric examination to determine 
whether he has PTSD due to a verified 
stressor(s).  The examiner should 
determine the nature and extent of any 
currently demonstrated acquired 
psychiatric disorders.  A diagnosis of 
PTSD under DSM IV criteria should be made 
or ruled out.  If PTSD is diagnosed, the 
examiner should identify the specific 
stressor or stressors that support that 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

3.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his claimed lumbar strain 
with degenerative joint disease.  The 
examiner should specifically address the 
April 1961 X-ray finding suggesting 
compression fracture, as well as the 
veteran's numerous parachute jumps in 
service.  

Upon examination of the veteran and 
review of the claims file, the examiner 
should specifically state whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any currently present low back disability 
is related any disease or injury in 
service.  

A complete rationale should accompany any 
opinion provided.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
for lumbar strain with degenerative joint 
disease, PTSD, and GERD, with application 
of all appropriate laws and regulations 
and consideration of any additional 
information obtained as a result of this 
remand.  If any decision remains adverse 
to the veteran, provide him and his 
representative with a supplemental 
statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
actions until he is so informed.  The veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App 369 
(1999).  The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims.  38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


